

116 S4705 IS: Maternal Immunization Coverage Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4705IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Cassidy (for himself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX requiring coverage under Medicaid of vaccines for pregnant women.1.Short titleThis Act may be cited as the Maternal Immunization Coverage Act.2.Mandatory coverage under Medicaid of vaccines for pregnant women(a)In generalSection 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is amended—(1)by striking and (D) and inserting (D); and(2)by inserting after subsection (bb)) the following: ; and (E) for individuals who are eligible under the State plan or a waiver of such plan and are pregnant (including individuals whose eligibility for medical assistance is on the basis of being pregnant and limited to services related to pregnancy), approved vaccines recommended for such individuals by the Advisory Committee on Immunization Practices and the administration of such vaccines to such individuals.(b)Prohibition of cost sharing(1)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended, in each of subsections (a)(2)(B) and (b)(2)(B)— (A)by striking and counseling and inserting counseling; and(B)by inserting , and vaccines described in section 1905(a)(4)(E) that are furnished to pregnant women and the administration of such vaccines after section 1905(bb)(2)(A).(2)Application to alternative cost sharingSection 1916A(b)(3)(B)(iii) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended—(A)by striking and counseling and inserting counseling; and(B)by inserting , and vaccines described in section 1905(a)(4)(E) that are furnished to pregnant women and the administration of such vaccines after section 1905(bb)(2)(A) before the period.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act.(2)Delay permitted if State legislation requiredIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature. 